Detailed Action
The following is a non-final rejection made in response to claims received on August 19th 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to the term “a sighting members” appears to include an inadvertent typographical error and should be corrected to read as –a sighting member–.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub. No. 2004/0088898 (hereinafter referred to in this section as “BARRETT” or simply as “the reference”).
Regarding claims 1, 10, 14 and 15, Barrett teaches a ballistic correction device for a sighting member, or lens optics, of weapons equipped with an elevation adjustment turret, the device including: 
detecting means (via magnetic flux transducers 60, 62 and/or optical element sensor 1621) to detect rotations imparted by a shooter of the weapon to an adjustment ring of the elevation turret and ; 

wherein the device is separate from the sight sighting member or lens optics with which it is combined, and is removably mountable thereon (the device is designed to mountable to a conventional riflescope and is secured by a pair of lateral flanges 20; the device is separate from both the sighting member and the lens optics stationed therein; see Fig. 1).
Regarding claim 2, Barrett teaches a control unit (72, 52) interfaced with the detecting means and the displaying means (see Figs. 5 and 6), wherein the detecting means generate an electrical signal indicative of an angular position of the elevation adjustment ring or of an amplitude of a rotation thereof, and wherein the control unit processes the electrical signal and controls a display of the shooting distance corresponding to the angular position of the ring at that time (the rotation of the knob is detected and measured by an optic sensor or magnetic transducer and relayed through a control circuit to an output readout provided on the display; see Fig. 5).
Regarding claim 3, Barrett teaches wherein the control unit (72) is of microprocessor type (the computing mechanism is referred to by the reference as a “microcomputer”) with program means (via keyboard 50) and an internal memory (via data storage 76), and it is programmed to store angular positions assumed over time by the ring and/or to store corresponding shooting distances and/or other shooting settings (see “data storage” block 76 in Figs. 5 and 6).
Regarding claim 4, Barrett teaches wherein the control unit is programmed to automatically convert, based on stored conversion tables, the signal coming from the detecting means into visual and/or sound messages which uniquely correspond to the shooting distance set by the shooter by acting on the ring (see 74 and 76 in Figs. 5 and 6).
Regarding claim 9, Barret teaches fastening means to fasten the device external to the sighting member or lens optics, the detecting means being in contact with the ring of the elevation turret or connected thereto by means of a transmission belt (see Figs. 5 and 6, in both embodiments the detecting means is physically adjacent to the adjustable knob controlling the position of an optic member).
Regarding claim 11, Barret teaches a user interface connected to the control unit (via push buttons 26 and/or keyboard 50; see Figs. 2, 5, and 6).
Regarding claim 12, Barret teaches one or more interchangeable batteries (70) to supply electric power.
Regarding claim 13,  Barret teaches a control unit (72, 52) with memory programmable for storing calibrations relating to one or more shooters and/or to one or more types of ammunition and to make the calibration selectively available to a user upon request (see ‘data storage’ 76 in Figs. 5 and 6).
Regarding claim 16, Barret teaches generating an electrical signal by means of the trimmer with respect to the amplitude and direction of each rotation detected by the ring (the rotation of the knob is detected and measured by an optic sensor or magnetic transducer and relayed through a control circuit to an output readout provided on the display; see Fig. 5); processing said signal by means of a control unit and determining the shooting distance and/or other shooting settings with respect to the angular position of the ring assumed after each rotation (see Figs. 5 and 6); displaying on a screen (via display 24) messages relating to the shooting distance and/or other shooting settings.
Allowable Subject Matter
Claims 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
While the Examiner is available via telephone to help resolve administrative issues regarding a patent application, Applicants are encouraged to consider utilizing the USPTO’s Inventor Assistance Center for general administrative and/or procedural matters at 800-786-9199. Issues relating to patentability and/or prospective amendments may be more efficiently discussed via email correspondence subsequent to the filing of form PTO/SB/439 (“Authorization for Internet Communications in a Patent Application”) authorizing permission for internet communication. The form is available online at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf and may be submitted for the record along 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Samir Abdosh/
Primary Examiner, Art Unit 3641

	
	
	
	
	
	

	
	
	
	
	


    
        
            
        
            
        
            
        
            
    

    
        1 Paragraph [0047] teaches that the sensor “may be any type of suitable sensor for determining the displacement of the optical element 156 including, but not limited to, optical encoders, precision potentiometers, and absolute multi-turn sensors.”